DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 6, 8-11, 13, 14, 21, and 22 are allowable. The restriction requirement of claims 12, 15, and 16, as set forth in the Office action mailed on 5/1/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Benoit on 8/9/2021.

--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For Claim 1 and its dependent claims, there is no prior art nor reasons to modify any prior art to have a curved planar wingtip with a stationary wingtip attached to an outboard end of a wing; the stationary wingtip having a tip that is substantially in the same plane as the wing and comprising an outboard and inboard edge that curves continuously with a finite radius of curvature to meet at the pointed tip; wherein the outboard edge has a smaller radius of curvature near the wing leading edge and a gradually increasing radius of curvature as the outboard edge curves aft toward the tip; and a span of the wingtip is at least twice the distance that the tip extends aft of the trailing edge.
For Claim 21, and its dependent claims, there is no prior nor reasons to modify any prior art to have an aerodynamic device with a stationary wingtip having a continuously curving planar portion that extends aft of a trailing edge of the wing, wherein the continuously curving planar portion forms a substantially pointed tip that substantially in the same plane; the wingtip has an inboard edge that angles aft of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/9/2021